o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil 025d conex-113509-10 cc ita ------------------------- ------------------------------ -------------------------- dear ---------------- i am responding to your letter of date to senator jeanne shaheen in which you asked about the federal tax treatment of state incentives for individuals who install alternative_energy systems at their residences generally gross_income means all income from whatever source derived unless specifically excluded by law there is no specific income_tax exclusion for state- provided energy related incentive payments thus if a state provides energy related incentives to residents the recipients must generally include these amounts in gross_income certain state payments made primarily to lower income individuals to assist in energy expense management may qualify for exclusion_from_gross_income under general welfare principles note that sec_136 of the internal_revenue_code the code allows an individual taxpayer to exclude from his or her gross_income the value of any subsidy provided by a public_utility for the purchase or installation of a residential energy_conservation_measure however this exclusion_from_gross_income does not apply to state-provided incentives the law provides a tax_credit for qualified residential energy efficient property expenditures under sec_25d of the code generally a taxpayer is not allowed an income_tax_credit for an amount that is excluded from the taxpayer’s gross_income on receipt allowing both an exclusion from income and a tax_credit for the same item would result in a double benefit because the state-provided incentives are includable in gross_income a taxpayer is not required to reduce the amount of his or her qualified_expenditures qualifying for the sec_25d tax_credit conex-113509-10 i thank you for your interest in this matter and hope this information is helpful if we can assist you further please contact me or ---------------------at -------------------- sincerely s william a jackson william a jackson chief branch associate chief_counsel income_tax accounting
